Beard, Justice.
This action was commenced by the defendant in error against the plaintiff in error before a justice of the peace to recover $46.38 on account. The defendant in that court answered'and issue was joined and tried to the justice without a jury, resulting in a judgment in favor of plaintiff and against defendant for $34.00 and costs. From that judgment defendant appealed to the district court, and on trial before that .court without a jury the plaintiff recovered judgment against defendant and the surety on the undertaking on appeal for $47.93 and costs. Defendant brings error.
The defendant filed a motion in the district court to-“vacate, annul and set aside and reverse the judgment” of the justice for the reason that said judgment was not rendered within twenty-four hours after the close of the trial, which motion was denied, and the cause coming on for trial, defendant objected to the introduction of any evidence upon the ground and for the reason that the court did not have jurisdiction of the subject matter of the action and of the defendant, which objection was overruled. The ruling of the court on the motion and the objection are complained of as error.
A final judgment of a justice of the peace in a civil action may be taken to the district court in two ways: 1. By appeal. 2. By proceedings in error. (Sec. 5260, Comp. Stat. *5341910.) In this case an appeal was taken, and the case stood for trial de novo upon the pleadings and issues filed and made in the justice court. (Sec. 5264, Comp Stat. 1910.) The proceeding to reverse, vacate or modify a judgment of a justice of the peace is by petition in error filed in the district court, in which case the cause is tried and determined upon the record. But when an appeal is taken the case stands in the district court to be tried anew upon the pleadings and issues made before the justice, and the final judgment is rendered by the district court; and it is only when the appeal—not the action—is dismissed for irregularity in taking or consummating the appeal that the case is remanded to the justice. (Sec. 5265, Comp. Stat. 1910.) The contention of counsel for plaintiff in error that because judgment was not rendered by the justice within twenty-four hours after the close of the trial, as required by the statute, he thereby lost jurisdiction to render judgment, is not material here. The district court had jurisdiction of the subject matter of the action and when the defendant invoked its jurisdiction by appealing to it, he submitted himself to its jurisdiction, and for the sole purpose of a trial de novo; and whether or not the justice committed errors 01a the trial was not material. (Fink v. Tukensmeyer, 51 Minn. 252, 53 N. W. 546; Seurer v. Horst, 22 Minn. 479, 18 N. W. 283; Harrington v. Heath, 15 Ohio, 483; Hart v. Carnall-Hopkins Co., 103 Cal. 132, 37 Pac. 196.) Counsel has cited some cases from other states, but an examination of the statutes of those states discloses that they differ materially from ours, and are not applicable. The statute seems too plain to require further discussion. There was no error in the proceeding in the district court, and the judgment is affirmed. Affirmed.
Potter, C. J., concurs.
Scott, J., did not sit.